Exhibit 10.3

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, dated as of October 3, 2014, by and between MILWAUKEE
IRON ARENA FOOTBALL, INC., a Nevada corporation (“MWKI”), on the one hand, and
AMERICAN CAPITAL CORP., DIXIE ASSETS MANAGEMENT, INC., PHARO TESORO LLC and
STRUCTURED ACQUISITION CORP., severally (collectively the “Purchasers” and each
of them a “Purchaser”) on the other hand,

WITNESSETH:

WHEREAS, MWKI and each of the Purchasers severally entered into Share Purchase
Agreements, each dated September 11, 2014, whereunder MWKI agreed to sell to
each Purchaser, and each Purchaser agreed to purchase from MWKI, shares of
MWKI’s Series C Convertible Preferred Stock (“Series C Shares”) on the terms set
forth therein; and

WHEREAS, MWKI and each of the Purchasers severally entered into Registration
Rights Agreements, each dated September 11, 2014, whereunder MWKI agreed to
register the Series C Shares and the shares of the common stock of MWKI into
which they are to be convertible under the Securities Act of 1933 on the terms
set forth therein; and

WHEREAS, the parties desire to amend the aforesaid agreements and make new
provisions respecting the securities to be sold and purchased and registered
thereunder,

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties agree as follows:

1.      Amendment as to Securities Subject to Agreements. Wherever in the
aforesaid agreements the words “Series C Convertible Preferred Stock” or “Series
C Stock” appear, they shall be replaced by “Series D Convertible Preferred
Stock” and “Series D Stock,” respectively, and any reference therein to “Series
C Convertible Preferred Stock” or “Series C Stock” shall hereafter be construed
as a reference to “Series D Convertible Preferred Stock” and “Series D Stock.”

2.      Amendment of Section 2.1(c) of the Share Purchase Agreements. The first
paragraph of Clause (i) of Section 2.1(c) of each of the Share Purchase
Agreements is replaced by the following and the warranty made in said Section
2.1 shall be made as of the date of this Agreement:

 

--------------------------------------------------------------------------------

The Company is authorized to issue 500,000,000 shares of Company Common Stock
and 10,000,000 shares of preferred stock, issuable in series, of which 2,530,000
shares is being designated Series D Convertible Preferred Stock pursuant to a
certificate of designations that has been delivered to the Secretary of State of
the State of Nevada for filing. As of the date hereof there are 155,892 shares
of Company Common Stock and 5,000,000 shares of the Company’s Series B
Convertible Preferred Stock issued and outstanding. The Company has delivered to
the Secretary of State of the State of Nevada for filing certificates
withdrawing its Series A Convertible Preferred Stock and its Series C
Convertible Preferred Stock and immediately after the consummation of the
Merger, will so deliver a certificate withdrawing its Series B Convertible
Preferred Stock. No securities of the Company are entitled to preemptive or
similar rights, and no entity or person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement unless any such rights have been
waived. Except for (i) the agreement of the Company to issue 2,180,000 shares of
Series D Stock to the holder of Target Common Stock upon the consummation of the
Merger, as provided in the Merger Agreement, (ii) the 350,000 shares of Series D
Stock to be issued in the Private Placement and (iii) the obligation of the
Company to issue shares of Company Common Stock upon conversion of the Series D
Stock after it is issued, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any entity or person any right to subscribe for or
acquire, any shares of the Company’s capital stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of its capital stock or securities or rights convertible
or exchangeable into shares of its capital stock, except for the convertible
promissory note to be issued in connection with the satisfaction of the
condition precedent set forth in Section 5.3(i) of the Merger Agreement (the
“Convertible Note”).

3.      Certificate of Designations. A copy of the certificate of designations
relating to the Company’s Series D Preferred Stock that is referred to in the
first paragraph of Clause (i) of Section 2.1(c) of each of the Share Purchase
Agreements, as amended by Section 2 hereof is annexed as Exhibit 1.

4.      General Provisions.

(a)      Modification; Full Force and Effect. Except as expressly modified and
superseded by this instrument, the terms, representations, warranties, covenants
and other provisions of the Share Purchase Agreements and the Registration
Rights Agreements are and shall continue to be in full force and effect in
accordance with their respective terms.

(b)      References to the Merger Agreement. After the date hereof, all
references to “this Agreement,” and phrases of similar import, shall refer to
the Share Purchase Agreements and the Registration Rights Agreements, as the
case may be, as amended by this instrument (it being understood that all
references to “the date hereof” or “the date of this Agreement” shall continue
to refer to September 11, 2014, except as provided in Section 2, above).

(c)      Effectiveness. This Agreement shall be effective when only it has been
executed and delivered by all parties hereto.

(d)      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile signature were the original thereof.

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



MILWAUKEE IRON ARENA FOOTBALL, INC. PHARO TESORO LLC By: /s/ Richard S.
Astrom     By: /s/ Pamela Astrom            Richard S. Astrom       Pamela
Astrom       President                      Manager





DIXIE ASSETS MANAGEMENT, INC.  AMERICAN CAPITAL CORP. By: /s/ Richard S.
Astrom     By: /s/ Karina Gaiton            Richard S. Astrom       Karina
Gaiton       President                      President              





STRUCTURED ACQUISITION CORP.        By: /s/Marlon Alvarez                 

       Marlon Alvarez

 

       President

 

     



  

         

     

 

3

